United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                    UNITED STATES COURT OF APPEALS           August 14, 2003

                        FOR THE FIFTH CIRCUIT            Charles R. Fulbruge III
                                                                 Clerk

                             No. 02-51355
                           Summary Calendar


                            MARY E. LUNA,

                                                Plaintiff-Appellant,

                                versus

         JAMES D. ROCHE, Secretary United States Air Force,

                                                Defendant-Appellee.

________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                         (SA-02-CV-503-EP)
_______________________________________________________________

Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Mary Luna filed this action for, inter alia, discrimination by

the Air Force against her based on race, sex, age, and disability.

Luna was terminated from her employment at Kelly Air Force Base in

1992 for excessive absenteeism.     From 1992 to 1999, she received

disability benefits, as administered by the Office of Personnel

Management (OPM).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
      Between      1997     and   1999,       OPM    requested       Luna      provide

documentation showing her continued disability; she failed to do

so.   In 1999, OPM advised Luna by letter that it had never received

from the Air Force a form required for disability benefits; in

fact, OPM had received such a letter in 1992.                     The benefits were

discontinued in June 1999.

      Luna filed an EEOC complain, which was denied.                  Pursuant to a

right-to-sue letter, Luna filed this action.                Summary judgment was

awarded      the   Air    Force   because     Luna    had    failed      to    exhaust

administrative remedies.

      Luna     appeals,     pro   se,   contending:         (1)    the   Air    Force

discriminated against her by failing in 1992 to provide the OPM

with a form necessary for disability benefits; and (2) she is

entitled to job reassignment or relocation, as of 1999, pointing to

a similarly situated employee who was employed by Kelly Air Force

Base at that time.         (Her motions for appointment of counsel and

permission to expand the record excerpts are DENIED.)

      A summary judgment is reviewed de novo.                      E.g., Beeler v.

Rounsavall, 328 F.3d 813, 816 (5th Cir. 2003).                     Such judgment is

appropriate only if there is no material fact issue and the movant

is entitled to a judgment as a matter of law.               FED. R. CIV. P. 56(c);

e.g., Celotex Corp. v. Catrett, 477 U.S. 317 (1986).

      Luna’s claim about any discrimination in 1992 is time-barred,

and the district court properly dismissed it for failure to then


                                          2
exhaust   administrative    remedies.      See   29    C.F.R.   §   1614.105

(complainant must contact EEO counselor within 45 days of alleged

race or sex discrimination); 29 U.S.C. § 633a(d) (complainant must

provide 30-day notice of intent to sue within 180 days of last day

of employment).      In any event, the Air Force did provide the

requisite form to OPM, and Luna received benefits for seven years.

      As for the Air Force’s failure to offer her a job reassignment

in   1999,   Luna   does   not   provide   a   basis   entitling     her   to

reassignment seven years after her termination.

                                  MOTIONS DENIED; JUDGMENT AFFIRMED




                                     3